--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR WITHOUT AN EXEMPTION THEREFROM OR AN OPINION OF COUNSEL IN
A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED
 
August 10, 2015 65,000 CLASS A WARRANTS
 
BRISSET BEER INTERNATIONAL, INC.
 
This Warrant Certificate certifies that __________________(the “Warrantholder”),
is the registered holder of 65,000 Warrants (the “Warrants”) to purchase shares
(the “Warrant Shares”) of Common Stock of Brisset Beer International, Inc. (the
“Company”).  Each Warrant entitles the holder, subject to the satisfaction of
the conditions to exercise set forth herein, to purchase from the Company at any
time or from time to time on and after the date hereof (the “Warrant
Commencement Date”) and terminate on or prior to 5:00 p.m., Eastern time, on
August 7, 2020 (the “Warrant Expiration Date”) one fully paid and nonassessable
Warrant Share at an exercise price of $0.35 per Warrant Share (the “Exercise
Price”).  The number of Warrant Shares for which each Warrant is exercisable and
the Exercise Price are subject to adjustment as provided herein.
 
Warrants may be exercised, in whole or in part (but not as to any fractional
part of a Warrant), at any time or from time to time on and after the Warrant
Commencement Date and on or prior to 5:00 p.m., Eastern time, on the Warrant
Expiration Date.
 
In order to exercise any Warrant, Warrantholder shall deliver to the Company at
its office the following: (i) a written notice in the form of the Election to
Purchase appearing at the end of the form of Warrant Certificate of such
Warrantholder’s election to exercise the Warrants, which notice shall specify
the number of such Warrantholder’s Warrants being exercised; (ii) this Warrant
Certificate and (iii) payment of the aggregate Exercise Price. Payment of the
Exercise Price with respect to Warrants being exercised hereunder shall be made
by the payment to the Company, in cash, by check or wire transfer, of an amount
equal to the Exercise Price multiplied by the number of Warrants then being
exercised.  Upon receipt thereof, the Company shall, as promptly as practicable,
execute and deliver or cause to be executed and delivered, to or upon the
written order of Warrantholder, and in the name of Warrantholder or
Warrantholder’s designee, a stock certificate or stock certificates representing
the number of Warrant Shares to be issued on exercise of the Warrant(s).  If the
Warrant Shares shall in accordance with the terms thereof have become
automatically convertible into shares of the Company’s Common Stock prior to the
time a Warrant is exercised, the Company shall in lieu of issuing shares of
Common Stock, issue to the Warrantholder or its designee on exercise of such
Warrant, a stock certificate or stock certificates representing the number of
shares of Common Stock into which the Warrant Shares issuable on exercise of
such Warrant are convertible.  The certificates issued to Warrantholder or its
designee shall bear any restrictive legend required under applicable law, rule
or regulation.  The stock certificate or certificates so delivered shall be
registered in the name of Warrantholder or such other name as shall be
designated in said notice.  A Warrant shall be deemed to have been exercised and
such stock certificate or stock certificates shall be deemed to have been
issued, and such holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date that such notice, together with payment of the
aggregate Exercise Price and the Warrant Certificate or Warrant Certificates
evidencing the Warrants to be exercised, is received by the Company as
aforesaid.  If the Warrants evidenced by any Warrant Certificate are exercised
in part, the Company shall, at the time of delivery of the stock certificates,
deliver to the holder thereof a new Warrant Certificate evidencing the Warrants
that were not exercised or surrendered, which shall in all respects (other than
as to the number of Warrants evidenced thereby) be identical to the Warrant
Certificate being exercised.  Any Warrant Certificates surrendered upon exercise
of Warrants shall be canceled by the Company.
 


     



­
 
 

--------------------------------------------------------------------------------

 

No Warrant may be sold, pledged, hypothecated, assigned, conveyed, transferred
or otherwise disposed of without the agreement of the Company.
 
All rights of Warrantholder with respect to any Warrant that has not been
exercised, on or prior to 5:00 p.m., Eastern time, on the Warrant Expiration
Date shall immediately cease and such Warrants shall be automatically cancelled
and void.
 
Adjustment of Number of Warrant Shares Issuable Upon Exercise of a Warrant and
Adjustment of Exercise Price.
 
A. Adjustment for Stock Splits, Stock Dividends, Recapitalizations.  The number
of Warrant Shares issuable upon exercise of each Warrant and the Exercise Price
shall each be proportionately adjusted to reflect any stock dividend, stock
split, reverse stock split, recapitalization or the like affecting the number of
outstanding shares of Common Stock that occurs after the date hereof.
 
B. Adjustments for Reorganization, Consolidation, Merger.  If after the date
hereof, the Company (or any other entity, the stock or other securities of which
are at the time receivable on the exercise of the Warrants), consolidates with
or merges into another entity or conveys all or substantially all of its assets
to another entity, then, in each such case, Warrantholder, upon any permitted
exercise of a Warrant (as provided herein), at any time after the consummation
of such reorganization, consolidation, merger or conveyance, shall be entitled
to receive, in lieu of the stock or other securities and property receivable
upon the exercise of the Warrant prior to such consummation, the stock or other
securities or property to which such Warrantholder would have been entitled upon
the consummation of such reorganization, consolidation, merger or conveyance if
such Warrantholder had exercised the Warrant immediately prior thereto, all
subject to further adjustment as provided in this Section.  The successor or
purchasing entity in any such reorganization, consolidation, merger or
conveyance (if other than the Company) shall duly execute and deliver to
Warrantholder a written acknowledgment of such entity’s obligations under the
Warrants and this Agreement.
 
C. Notice of Certain Events.
 
Upon the occurrence of any event resulting in an adjustment in the number of
Warrant Shares (or other stock or securities or property) receivable upon the
exercise of the Warrants or the Exercise Price, the Company shall promptly
thereafter (i) compute such adjustment in accordance with the terms of the
Warrants, (ii) prepare a certificate setting forth such adjustment and showing
in detail the facts upon which such adjustment is based, and (iii) mail copies
of such certificate to Warrantholder.
 
The Company shall not, by amendment of its certificate of incorporation or
bylaws, or through reorganization, consolidation, merger, dissolution, issuance
or sale of securities, sale of assets or any other voluntary action, willfully
avoid or seek to avoid the observance or performance of any of the terms of the
Warrants or this Agreement, and shall at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate in order to protect the rights of Warrantholder under
the Warrants and this Agreement against wrongful impairment.  Without limiting
the generality of the foregoing, the Company:  (i) shall not set or increase the
par value of any Warrant Shares above the amount payable therefor upon exercise,
and (ii) shall take all actions that are necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of the Warrants.
 

 
 

--------------------------------------------------------------------------------

 

No holder, as such, of any Warrant Certificate shall be entitled to vote,
receive dividends or be deemed the holder of Common Stock which may at any time
be issuable on the exercise of the Warrants represented thereby for any purpose
whatever, nor shall anything contained herein or in any Warrant Certificate be
construed to confer upon the holder of any Warrant Certificate, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or otherwise), or to receive notice of meetings or other actions affecting
stockholders or to receive dividend or subscription rights, or otherwise, until
such Warrant Certificate shall have been exercised in accordance with the
provisions hereof and the receipt and collection of the Exercise Price and any
other amounts payable upon such exercise by the Company.  No provision hereof,
in the absence of affirmative action by Warrantholder to purchase Warrant Shares
shall give rise to any liability of such holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
This Warrant Certificate issued hereunder shall be governed by and construed in
accordance with the laws of the state of Nevada and the federal laws of the
United States applicable herein.
 




 
BRISSET BEER INTERNATIONAL, INC.





 
By: ___________________________

 
Name: Stephane Pilon

 
Title: President










 
 

--------------------------------------------------------------------------------

 

Form of Election to Purchase
 
The undersigned hereby irrevocably elects to exercise _________ of the Warrants
evidenced by the attached Warrant Certificate to purchase Warrant Shares, and
herewith tenders (or is concurrently tendering) payment for such Warrant Shares
in an amount determined in accordance with the terms of the Warrant
Agreement.  The undersigned requests that a certificate representing such
Warrant Shares be registered in the name of____________ , whose address is
_______________ and that such certificate be delivered to ____________, whose
address is ________________.  If said number of Warrants is less than the number
of Warrants evidenced by the Warrant Certificate (as calculated pursuant to the
Warrant Agreement), the undersigned requests that a new Warrant Certificate
evidencing the number of Warrants evidenced by this Warrant Certificate that are
not being exercised be registered in the name of _______________, whose address
is ________________ and that such Warrant Certificate be delivered to
_______________, whose address is __________________.
 
Dated:                                   ,              


Name of holder of Warrant Certificate:
 
______________________________

 
_______________________________


 
 
(Please Print)


Address: ___________________________                                                             






Federal Tax ID
No.:_____________________                                                              






Signature:___________________________                                                              


 
Note:
The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.



Dated:                           ,                


 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------